     Case 1:20-cv-00159-AWI-BAM Document 17 Filed 04/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ARLENE GONZALES, an individual,                   Case No. 1:20-cv-00159-AWI-BAM
10                       Plaintiff,                     ORDER RE STIPULATION OF
                                                        DISMISSAL
11           v.
                                                        (Doc. No. 16)
12    SPECIALIZED LOAN SERVICING,
      LLC; BANK OF AMERICA, NATIONAL                    ORDER DENYING DEFENDANT BANK
13    ASSOCIATION,                                      OF AMERICA’S MOTION TO DISMISS
                                                        AS MOOT
14                       Defendants.
                                                        (Doc. No. 7)
15

16

17          On April 13, 2020, the parties filed a stipulation of dismissal of Defendant Bank of
18   America, N.A. (sued as Bank of America, National Association) from this action with prejudice
19   under Federal Rule of Civil Procedure 41(a). (Doc. 16). In light of the stipulated dismissal,
20   Defendant Bank of America, N.A., only, is terminated by operation of law without further order
21   from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii).

22          Additionally, IT IS HEREBY ORDERED that the motion to dismiss filed by Defendant

23   Bank of America, N.A., on February 6, 2020, is DENIED as moot based on the stipulated

24   dismissal. (Doc. 7).

25   IT IS SO ORDERED.

26
        Dated:     April 14, 2020                             /s/ Barbara   A. McAuliffe             _
27                                                      UNITED STATES MAGISTRATE JUDGE

28
                                                        1
